UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6081


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

HASSAAN HAAKIM RASHAAD,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Max O. Cogburn, Jr., District Judge. (3:01-cr-00195-MOC-1)


Submitted: April 19, 2018                                         Decided: April 24, 2018


Before GREGORY, Chief Judge, and THACKER and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Hassaan Haakim Rashaad, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Hassaan Haakim Rashaad, a federal prisoner, seeks to appeal the district court’s

order denying Rashaad’s motion to compel his former attorney to provide Rashaad with

portions of his trial transcript. This motion was filed in conjunction with the counseled

28 U.S.C. § 2255 (2012) motion that is currently pending in the district court. This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order Rashaad seeks

to appeal is neither a final order nor an appealable interlocutory or collateral order.

Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             DISMISSED




                                            2